Citation Nr: 1218658	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to the Veteran's service-connected knee disabilities.

2.  Entitlement to service connection for a low back disability, claimed as secondary to the Veteran's service-connected knee disabilities.

3.  Entitlement to service connection for a bilateral leg disability, claimed as secondary to the Veteran's service-connected knee disabilities.

4.  Entitlement to service connection for a bladder disability, claimed as secondary to the Veteran's service-connected knee disabilities.

5.  Entitlement to an increased rating for right knee osteoarthritis with limitation of motion, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee osteoarthritis with instability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee osteoarthritis, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for instability of the knee due to muscle strain of the left quadriceps, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 50 percent for depression.

9.  Entitlement to a compensable rating for verruca vulgaris of the left hand.

10.  Entitlement to a compensable rating for verruca vulgaris of the right hand.

11.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

12.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical spine disability is not related to a service-connected disease or injury.

2.  Low back disability is not related to a service-connected disease or injury.

3.  A bilateral leg disability is not related to a service-connected disease or injury.

4.  A bladder disability is not related to a service-connected disease or injury.

5.  Right knee osteoarthritis with limitation of motion is manifested by flexion limited to 90 degrees and extension limited to 10 degrees.

6.  Right knee osteoarthritis with instability is manifested by no more than mild laxity.

7.  Left knee osteoarthritis is manifested by flexion limited to 70 degrees and extension limited to 20 degrees.

8.  Left knee instability due to muscle strain of the left quadriceps is manifested by no more than mild instability.

9.  Depression is manifested by reduced reliability and productivity due to such symptoms as mood disturbance, sleep disturbance, and problems with attention, concentration, and motivation.

10.  Verruca vulgaris of the hands is not productive of functional limitation. 

11.  The veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260. 


CONCLUSIONS OF LAW

1.  Cervical spine disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

2.  Low back disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

3.  A bilateral leg disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

4.  A bladder disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

5.  The criteria for an evaluation in excess of 10 percent for right knee osteoarthritis with limitation of motion have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2011).

6.  The criteria for an evaluation in excess of 10 percent for right knee osteoarthritis with instability have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5262 (2011).

7.  The criteria for an evaluation in excess of 20 percent for left knee osteoarthritis (based on limitation of flexion) have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2011).

8.  The criteria for an evaluation of 30 percent for left knee osteoarthritis based on limitation of extension have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5260, 5261 (2011).

9.  The criteria for an evaluation in excess of 10 percent for left knee instability due to muscle strain have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5262 (2011).

10.  The criteria for an evaluation in excess of 50 percent for depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).

11.  The criteria for a compensable rating for verruca vulgaris of the hands have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7819 (2011). 

12.  The claim for a higher disability rating for tinnitus is without legal merit. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In February 2006 the Veteran was advised of the evidence necessary to support claims for increase and for a TDIU.  The evidence of record was discussed and the Veteran was told how VA would assist him in developing additional evidence.  

A March 2007 letter discussed the evidence necessary to support a claim for secondary service connection.  The evidence of record was listed and the Veteran was told how VA would assist him.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  A June 2007 letter provided similar information.

In July 2008 the Veteran was advised of the specific criteria under which his service-connected disabilities are evaluated.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted and the Board finds that they adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

An October 2002 VA treatment record notes that the Veteran was seen for a wellness examination. He reported recurrent numbness and pain in his left hand and recurrent numbness in the left ulnar forearm.  He reported that he had undergone transportation of the left ulnar nerve in the 1990s and bilateral carpal tunnel release in 1980s.  

In February 2003 a VA physiatrist noted that an EMG had shown delayed distal latency of motor and sensory perception in the median nerve.

In May 2003 the Veteran reported that his knee gave out on him but that he was able to catch himself.  His gait appeared normal, and examination revealed no deformity or swelling.  The Veteran had full range of motion with pain.  

In November 2003 the VA physiatrist noted the Veteran's complaint of leg pain and dysesthesias.  The Veteran reported that had occasional fumbling and stumbling but that he was able to catch himself.  He noted that he could not lift his feet high enough.  The provider noted that the Veteran had a history of drinking.  Examination revealed atrophy of the extensor digitorum brevis and decreased sensation in a stocking distribution.  The Veteran had difficulty walking on his heels.  He had loss of balance when walking in tandem.  There was weakness of the extensor hallucis longus.  There was no ankle reflex on the left and it was 1+ on the right.  The physiatrist assessed peripheral neuropathy, ongoing type.  

In September 2004, the VA physiatrist treated the Veteran's knee pain.  

In a March 2005 statement, a VA physician noted that the Veteran's occupation was a bartender.  He indicated that the Veteran had severe degenerative arthritis of his knees, including deformity and effusion.  He stated that the Veteran had a slight decrease in range of motion.  He concluded that the Veteran's disabilities were severe enough to prevent him from his usual occupation indefinitely.

A March 2005 VA rheumatology record noted the Veteran's complaint of pain in multiple areas, to include his wrists.  He stated that it felt as if his hands had been cut off, with numbness in his arms.  He denied significant neck pain but endorsed some stiffness.  

In April 2005 a VA examiner noted that the Veteran had peripheral neuropathy with an abnormal gait.  On examination, the Veteran had decreased pin prick in both upper extremities and in a stocking distribution in the lower extremities.  The provider concluded that all findings were consistent with peripheral neuropathy, including gait, walking tandem, and Romberg sign.  The Veteran was referred for a cane and provided medication for neuropathic pain.  

An April 2005 VA ambulation needs consultation report indicates that when the Veteran ambulated without a device he was unsteady and had difficulty fully weight bearing due to pain.  The provider noted that the Veteran would benefit from a single end cane.  

An April 2005 MRI report indicates congenital narrowing of the cervical spinal canal.  There was increased signal in the C6 and C7 vertebral bodies of discogenic etiology.  

On VA examination in May 2005, the Veteran's history was reviewed.  He reported that he was independent in activities of daily living and that he was ambulatory with a single point cane which he used 100 percent of the time.  Sensory examination revealed decreased sensation in all digits of the right hand; proprioception was intact in all extremities.  Tinel's sign was positive on the left.  Proprioception and light touch were intact in the lower extremities.  The Veteran's neck was nontender except during extension, when there was mild tenderness.  Examination of the right knee revealed effusion.  Range of motion was from 0/0 to 125/145 with pain from 120 degrees.  There was no further decrease following repetitive motion.  The examiner noted that the ligaments were intact.  The pertinent diagnoses were right knee arthralgia and neck arthralgia.  The examiner noted that diagnostic testing revealed degenerative disc disease in the cervical spine.  He opined that the cervical spine condition had no relationship to the Veteran's service-connected left knee condition.

In December 2005 the Veteran's knees were evaluated.  His history was reviewed.  He reported swelling and pain, with increased pain as the result of activity.  The Veteran moved about the room without difficulty, though the provider did note a limp favoring the left lower extremity.  Range of motion of both knees was full.  The provider noted that he discussed the Veteran's treatment options.  He recommended waiting for knee replacement.

During a VA examination in March 2006, the Veteran reported decreased sensation in the lower extremities with a burning sensation in the feet, consistent with neuropathy.  

An October 2006 VA nursing care telephone triage note indicates that the Veteran reported low back pain with a poking sensation.  He endorsed some leg numbness and stated that he felt that his legs were going to give out on him.  When the Veteran was subsequently examined on initial consultation with physical therapy, the provider noted distal weakness that seemed to be progressive, and symmetrical.  He indicated that the Veteran's gait was symmetrical but inconsistent, with a general look of discoordination.  He questioned whether the Veteran's presentation was consistent with peripheral neuropathy.  

An October 2006 treatment record notes that physical examination revealed weak finger strength bilaterally.  The proximal muscles of the legs appeared to be of normal strength, and reflexes in the lower extremities were intact.  Vibratory sensation was absent in both feet, and forced dorsal and plantar flexion of the toes was weak.  The impression was distal symmetrical motor weakness, probably due to peripheral neuropathy.  The physician indicated that such appeared to be subacute with progressive onset over the previous three months.  

In October 2006, a VA examiner noted that the Veteran was seen for peripheral neuropathy, having been diagnosed in April 2005.  The Veteran reported concern over having fallen a few times at home.  His dynamic balance was noted to be poor.  There was severe decreased sensation in a glove and stocking distribution, severe atrophy of the distal muscles, and weakness of the distal muscles.  There was loss of vibration and proprioception of both lower extremities, and decreased ankle reflexes.  He concluded that the Veteran's problem was lack of balance due to peripheral neuropathy; the Veteran was referred to the wheelchair clinic and to occupational therapy for driving aids.  

An October 2006 VA wheelchair consultation report indicates that the Veteran was referred due to his balance disorder.  

An additional October 2006 VA outpatient record notes that the Veteran had decreased proprioception in the ankles with decreased vibratory sense.  Sensation to light touch was slightly decreased.  

In November 2006 the Veteran was seen in neurology consultation.  He reported gait failure, urinary incontinence, and sensory changes since a fall the previous month.  The neurologist noted that peripheral neuropathy had been suggested in an October 2006 treatment record, and that a diagnosis of peripheral neuropathy had been made earlier in the year.  The Veteran admitted to drinking alcohol.  Following examination, the assessment was patient with history of congenital spinal cord narrowing and upper extremity radicular symptoms, reporting a dramatic decrease in strength of his legs after a fall in October 2006.  The provider noted that the brisk reflexes, Babinski's bilaterally and T6 sensory level suggested myelopathy, possibly superimposed on polyradiculopathy.

The report of a November 2006 MRI of the cervical spine notes a history of progressive gait failure with suspicion of cervical spine myelopathy.  The impression was new focus of T2 prolongation of the cervical spinal cord at C6-7, consistent with myelomalacia; and multilevel degenerative disc and apophyseal joint disease with resultant severe narrowing of the spinal canal and neural foramina at multiple levels.  

In December 2006 the Veteran underwent C3 to C6 decompressive laminectomy and junctional ligament excision.  The brief indications for surgery note that the Veteran had progressively worsening neck pain with weakness in all four extremities.  The surgeon noted that examination had revealed myelopathy and severe compressive stenosis.  

A January 2007 VA telephone care nurse triage note indicates the Veteran's report of having fallen on his back.  He stated that he had experienced problems since then with pain shooting down into his legs.  He reported that he was unable to stand.  

A January 2007 MRI revealed mild to moderate lumbar spinal canal stenosis due to congenital lumbar spinal canal narrowing.

A March 2007 VA neurology note indicates the Veteran's report of falling in January 2007 when his knees gave out.  He indicated that he had persistent numbness in his right hand and below both knees.  He reported that he was clumsy with both hands.  

The Veteran underwent additional surgery on his cervical spine in April 2007.  He then underwent rehabilitation from April to May 2007.  

A VA orthopedics note dated in April 2007 indicates the Veteran's report of lower extremity weakness since January 2007.  Sensation was diminished in the lower extremities.  

A VA examination was conducted in July 2007.  The Veteran's history was reviewed.  The examiner noted the Veteran's assertion that his multiple falls were attributed to his service-connected knee disabilities.  She also noted that the Veteran's physiatrist had previously assessed peripheral neuropathy, and that the pertinent record noted very poor dynamic balance, severe decreased sensation in a stocking and glove distribution, severe atrophy of the distal muscles and weakness of the muscles consistent with peripheral neuropathy.   She also noted that the physiatrist's report indicated loss of vibratory sense and proprioception in both lower extremities as well as decreased ankle reflex.  The examiner indicated that the VA treatment records did not otherwise contain evidence suggesting that the Veteran's falls were related to the service-connected knee disabilities.  Following examination, she opined the Veteran's low back disability was not due to or caused by the Veteran's service-connected knee disabilities but rather due to severe peripheral neuropathy.  She further opined that the neurogenic bladder was due not to the knee disabilities but to the spinal cord injury sustained when the Veteran fell as the result of severe peripheral neuropathy.  Finally, the examiner concluded that the Veteran's bilateral leg condition with profound weakness and sensory deficit was due to the fall resulting in cervical spinal injury as the result of the peripheral neuropathy rather than due to his service-connected bilateral knee disabilities.  

On VA examination in November 2007, the Veteran's knees were assessed.  The examiner reviewed his history.  Regarding bilateral knee pain, the Veteran initially stated that he had no sensation below the nipple level, but then indicated that he had constant bilateral knee pain averaging 5/10.  He denied redness or heat.  He endorsed swelling and stiffness.  He denied locking and instability.  He endorsed weakness, but the examiner explained that in light of the spinal cord injury it would be difficult to relate weakness to the knees rather than to the spinal cord injury.  On physical examination the Veteran's gait was not analyzed due to his being in a wheelchair.  Sensory examination revealed decreased sensation in all dermatomes and decreased proprioception of both lower extremities.  

In December 2007 a VA physician from a spinal cord injury center stated that he was very much convinced that the Veteran's initial lower extremity weakness and most likely his falls were caused by cervical spinal stenosis.  He indicated that although one might argue that spinal stenosis was a congenital problem, it was also quite possible that the Veteran's spinal stenosis was caused by osteoarthritis and degenerative joint disease given the fact that the Veteran had severe degenerative joint disease and osteoarthritis in both knees.  He also stated his belief that the Veteran did not have peripheral neuropathy and that the finding on EMG could be the result of the Veteran's initial spinal stenosis or his secondary spinal cord injury.  He concluded that if the Veteran was service connected for degenerative joint disease and osteoarthritis, he should be service connected for his spinal cord injury since the falls were the result of degenerative joint disease and osteoarthritis.  

A January 2008 physical medicine rehabilitation note indicates that the Veteran's report of first noticing weakness in 2002 when his knees would give way.  He attributed those episodes to his bilateral knee arthritis rather than weakness.  The provider noted that diagnostic testing in 2006 was consistent with myelomalacia and multilevel degenerative disc and apophyseal joint disease, with resultant severe narrowing of the spinal canal and neural foramina at multiple levels.  The provider indicated that EMG testing in April 2007 revealed left peroneal motor neuropathy, bilateral tibial motor neuropathy, and right sural sensory neuropathy.  

In July 2008 a VA physician stated that he had reviewed the Veteran's medical history.  He noted that there was no conclusive evidence of peripheral neuropathy.  He stated his suspicion that much of the Veteran's symptomatology prior to his first surgery was due to a combination of cervical stenosis and ulnar neuropathy.  He noted that following surgery and during recovery, the Veteran fell again and re-injured his neck and spinal cord, needing a second surgery.  He stated that the falls had caused a spinal cord injury that had affected the Veteran's bladder, bowels, and his ability to walk.  He noted that the Veteran had undergone surgery on his left elbow for ulnar reposition which could also be a result of his falls.  He opined that it was at least as likely as not that the Veteran's falls were caused by his knee disability and not because of peripheral neuropathy.

An August 2008 VA treatment record notes cervical spondylosis and myelopathy.  The provider noted that the Veteran's symptoms were consistent with upper motor neuron damage in the lower extremities, such as clonus and hyperreflexia.  

In October 2008 the Veteran's VA spinal cord injury physician stated that it was reasonable to assume based on the Veteran's history that his knee pain contributed at least partially to the falls that resulted in his paralysis, but that it would be impossible to apportion with any certainty.  

A November 2008 spinal cord injury annual examination report notes that the Veteran had incomplete quadriplegia related to several falls in October 2006 and January 2007.  

A VA examination was conducted in January 2009.  Regarding his left quadriceps injury and left knee arthritis, the Veteran reported that he had flares five times per month with pain of 6/10 or 7/10 intensity, lasting from one to two hours.  He stated that he could not move his leg during flare-ups.  He stated that he was housebound due to his service-connected disabilities.  Physical examination revealed tenderness and a negative patellar compression test.  Drawer sign, varus/valgus stress test, and McMurray's test were negative.  Extension was full with pain at 20 degrees.  Flexion was to 120 degrees with pain at 115 degrees.  With respect to his right knee, the Veteran reported continued pain, stiffness, swelling, heat, redness, giving way, locking, and fatigability.  He stated that pain was 3/10 to 4/10, flaring to 7/10 twice daily and lasting one hour; he noted that he could not lift or straighten his leg during flare-ups.  He reported a history of injections to the knee.  Right patellar compression test was positive.  There was tenderness.  Drawer sign, varus/valgus stress test, and McMurray's test were negative.  Range of motion testing revealed full extension with pain at 10 degrees, and flexion to 125 with pain at the end range of motion.  Examination of the lower extremities revealed strength of 0/5 for hip flexion and extension, and knee flexion and extension.  Ankle dorsiflexion and plantar flexion were 0/5 on the right and 1+/5 on the left.  Sensory examination was decreased to light touch and proprioception.  The diagnoses were right knee osteoarthritis with arthralgia and quadriceps strain of the left knee with osteoarthritis and limitation of motion.

The January 2009 examination also included an assessment of the Veteran's verruca vulgaris of the hands.  He stated that since service, he had experienced continued problems with residuals of a warty lesion on the tip of his left middle finger and on the crease of the distal interphalangeal joint of the left middle finger.  He denied having used medication or being treated by dermatology since service.  He also denied itching and disfigurement, as well as limitation of function associated with the lesions.  The Veteran stated that he had no remaining warty lesions on his right hand but noted that he had experienced them in the past.  On physical examination both hands were dry.  There was a small warty lesion on the tip of the left middle finger, measuring less than 0.5 centimeter.  There were no additional lesions noted, and no tissue tenderness.  There was no breakdown of the skin, no ulceration, and no disfigurement.  The diagnoses were verruca vulgaris of the right and left hands.

In April 2009 a VA physician reviewed the Veteran's claims file.  She concluded that the Veteran's severe weakness and inability to ambulate were the result of the Veteran's nonservice-connected peripheral neuropathy and low back spinal cord condition and not due to the knee disabilities.  

In November 2009 the Veteran's spinal cord injury physician stated that the Veteran was service connected for degenerative joint disease and osteoarthritis and had developed spinal cord injury as the result of a fall.  He opined that the spinal cord injury was at least as likely as not related to the service-connected conditions of degenerative joint disease and osteoarthritis that caused cervical stenosis and the fall.  He noted that the Veteran was wheelchair dependent and had neurogenic bowel and bladder as well as neuropathic pain in the lower extremities and his back.  He opined that those conditions were at least as likely as not related to the service-connected conditions.

The Veteran's primary care physician also provided an additional statement in November 2009.  He reasoned that the Veteran's knees buckled and he fell because of that.  He noted that this type of fall was more likely due to the damage caused to the Veteran's knees due to arthritis rather than peripheral neuropathy.

The Veteran submitted a claim of entitlement to service connection for depression in September 2009.  On VA examination in December 2009, the Veteran's history was reviewed.  The examiner noted that a previous VA examination in 2005 had focused on the question of posttraumatic stress disorder but that the current analysis was independent in that the question was whether the Veteran had depression due to coping with medical problems.  On mental status examination, the Veteran was alert and well oriented.  His thoughts were logically connected and easy to follow.  He was organized in his verbal report.  He was energetic and talkative.  Memory was intact with an above average performance.  He denied auditory hallucinations but reported possible visions.  He denied suicide attempts.  The diagnosis was recurrent moderate major depression.  The examiner assigned a Global Assessment of Functioning (GAF) score of 52.  The examiner indicated that while the Veteran suffered considerable depression, there was not a clear connection between his depression and the end of his employment.  He indicated that it appeared that the major reason for the Veteran's unemployment was dealing with pain and medical problems.  He noted that the Veteran had not yet made use of mental health resources.

A VA record review was carried out in March 2010 by the chief of the Minneapolis VA Medical Center (VAMC) Compensation and Pension Service.  He recited the Veteran's history in his report.  He concluded that it was less likely as not that the cervical spine, lumbar spine, bladder condition and bilateral leg condition were caused by or the result of the Veteran's bilateral knee arthritis.  He noted that when the Veteran was examined by an orthopedic surgeon in December 2005 his knees were stable and that without a subsequent injury it was unlikely that osteoarthritis would lead to knee instability without another interceding intervening event.  The physician noted that the cervical spine condition preceded the reported fall of October 2006 and the lower extremity symptoms did not appear to be related to a lumbar spine condition.  

A VA skin examination was carried out in August 2010.  Physical examination revealed a lesion on the left middle finger distal tip of 1mm, identified by the examiner as subtle verruca.  There was no swelling or drainage.  There were similar lesions just inferior to the distal interphalangeal joint of the same finger and on the medial aspect of the dip joint.  The diagnosis was verruca of the left middle finger times three.  There were no lesions on the right hand.  The examiner noted that there were no significant effects on occupation or usual daily activities.  

A VA joints examination was also conducted in August 2010.  The Veteran's history was reviewed.  Physical examination revealed bony joint enlargement, edema and instability of the right knee.  The examiner specified that there was very mild side to side laxity.  Flexion was to 90 degrees and extension was full.  Examination of the left knee revealed bony joint enlargement and edema.  There was no instability.  Range of motion testing revealed objective evidence of pain with active motion.  Flexion was to 90 degrees and extension was full.  There was objective evidence of pain following repetitive motion, but no additional limitation following three repetitions.  There was no ankylosis.  The examiner noted that passive range of motion produced pain at 70 degrees of flexion.  

In January 2011 a VA examiner concluded that the Veteran's knee disabilities did not render him unemployable.  He reasoned that there was minimal functional impairment.  He rendered a similar conclusion with respect to the Veteran's verruca vulgaris and tinnitus.

In a March 2011 addendum to his August 2010 examination report, the examiner stated that the Veteran's weakness and incoordination were due to quadriplegia.  The examiner also indicated that the Veteran's verruca vulgaris was not painful or tender, and that it involved less than one percent of the Veteran's entire body and less than one percent of exposed area.  

A March 2011 statement from the Veteran's treating psychiatrist indicates that the Veteran's difficulties with motivation and concentration had been especially persistent and that it was more likely than not that his mental health condition precluded him from being employable.

An additional VA psychiatric examination was carried out in June 2011.  The examiner acknowledged the statement by the Veteran's treating psychiatrist and reviewed notes by that provider as well as those of the Veteran's psychologist.  Clinical testing was completed, to include administration of the personality and clinical inventories, an anxiety index, and a depression inventory.  The examiner noted that the personality inventory as invalid and the clinical inventory was marginally valid, and the examiner cautioned that it should be interpreted cautiously.  On mental status examination, the Veterans's speech was spontaneous, clear, and coherent.  His mood was depressed and his affect constricted.  Attention was intact, and the Veteran was oriented.  His thought process and content were unremarkable.  No delusions were noted.  Judgment and insight were intact.  The Veteran endorsed sleep impairment.  He denied hallucinations.  The examiner noted that there was no inappropriate behavior, obsessive or ritualistic behavior, or panic attacks.  Homicidal and suicidal thoughts were not present.  The Veteran described difficulty attending to his personal hygiene due to physical disability.  The examiner provided a diagnosis of depressive disorder not otherwise specified, and assigned a GAF score of 60.  He noted that there was mild impairment in social and occupational functioning.  He commented that there was little evidence to indicate that the Veteran's depression was significantly worse than when he was previously examined.  He indicated that it did not appear to be debilitating.  He noted that the Veteran's depression caused problems with attention, concentration, and motivation that resulted in a lower level of efficiency in work settings.

Analysis

	Secondary Service Connection

The Veteran asserts that his claimed cervical spine, low back, bilateral leg, and bladder disabilities were caused by his service-connected knee disabilities.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed disabilities.  In that regard the Board observes that the most probative evidence points to a conclusion that the claimed disabilities are not related to the Veteran's service-connected knee disabilities.  Leg pain and dysesthesias were noted in November 2003; a VA physiatrist assessed ongoing peripheral neuropathy.  Peripheral neuropathy was again noted in April 2005, and notations included decreased pin prick in the lower extremities, walking tandem, and Romberg sign, which the provider concluded were consistent with peripheral neuropathy.  The May 2005 VA examiner concluded that the claimed cervical spine condition had no relationship to the Veteran's service-connected knee disability.  The July 2007 VA examiner accounted for the Veteran's assertion that his multiple falls were attributable to his knee disabilities; however, she noted that findings suggestive of peripheral neuropathy dated to 2002 and that VA treatment records did not otherwise contain evidence suggesting that the reported falls were related to the service-connected knee disabilities.  She opined that he claimed disabilities were unrelated to the knee disabilities, noting that the back disability was related to severe peripheral neuropathy, the bladder condition was related to the spinal cord sustained as the result of a neuropathy induced fall, and that the bilateral leg condition with profound weakness and sensory deficit was the result of the neuropathy induced fall resulting in spinal cord injury.  In April 2009 a VA physician concluded that the severe weakness and inability to ambulate were the result of peripheral neuropathy and low back spinal cord condition rather than his knee disabilities.  In March 2010, a VA physician reviewed the record and concluded that it was less likely as not that the claimed disabilities were caused by or a result of the bilateral knee arthritis.  He noted that the Veteran's knees were stable in December 2005 and that without subsequent injury it was unlikely that osteoarthritis would lead to knee instability without another interceding event.  He pointed out that the cervical spine condition preceded the reported fall of October 2006.

The Board acknowledges that there are opinions and statements of record suggesting a relationship between the service-connected knee disabilities and the claimed cervical spine, low back, bilateral leg, and bladder disabilities.  In December 2007 a VA spinal cord injury physician argued that the Veteran's spinal stenosis might be caused by osteoarthritis and degenerative joint disease given the fact that the Veteran had severe degenerative joint disease and osteoarthritis in both knees.  He concluded that since the Veteran was service connected for degenerative joint disease and osteoarthritis, he should be service-connected for his spinal cord injury since the falls were the result of degenerative joint disease and osteoarthritis.  This provider fails to account for the history of peripheral neuropathy dating to several years before his statement, and does not discuss his rationale for suggesting that the Veteran's falls were the result of degenerative joint disease and osteoarthritis.  In July 2008 a VA physician reviewed the Veteran's history and concluded that the falls were caused by his knee disability and not peripheral neuropathy; he stated that there was no conclusive evidence of peripheral neuropathy.  This statement fails to account for numerous findings supportive of peripheral neuropathy, which were based on a review of the Veteran's history and his objective symptoms.  In October 2008 the spinal cord injury physician stated that it was reasonable to assume that his knee pain contributed at least partially to the falls, but again failed to provide medical rationale for his assumption.  In November 2009 he again provided a positive opinion but without supporting rationale.  

Conversely, the VA examiners who have reviewed the file, interviewed the Veteran, and examined him, have concluded that the falls the Veteran experienced were not the result of his service-connected bilateral knee disabilities.  In essence, they provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's statements concerning the etiology of these claimed disabilities.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to state whether the claimed disabilities are related to his service-connected knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  

Absent reliable lay or medical evidence relating these claimed disabilities to the service-connected bilateral knee disabilities, and in consideration of the VA medical opinions discussed above, the Board concludes that the claims of entitlement to service connection for a cervical spine disability, a low back disability, a bilateral leg disability, and a bladder disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	Ratings  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2011).

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


		Knees

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.  

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.   Where flexion is limited to 15 degrees, a 30 percent rating is warranted. 

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

With respect to the Veteran's right knee, the Board observes that he is currently in receipt of separate ratings for osteoarthritis with limitation of motion and for instability, each with an assigned 10 percent rating.  The Board notes that in a July 2006 rating decision, the RO assigned a single 20 percent evaluation for this disability.  It noted that although the Veteran did not meet the schedular requirements for an evaluation of 20 percent, treatment records and VA examination showed an increase in the total picture of the disability.  This evaluation was assigned pursuant to diagnostic code 5010.  In November 2009, the RO explained that instability had been contemplated in the 20 percent evaluation, and that VA regulations instructed that the disability should be evaluated based on the separate symptoms presented.  As such, the RO reevaluated the knee disability under different diagnostic codes, assigning a 10 percent evaluation for limitation of motion under diagnostic code 5010 and a 10 percent evaluation for instability under diagnostic code 5257.  The combined evaluation for the knee remained 20 percent.

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951 , 3.957 (2010); See Butts, 5 Vet. App. 532  ; VAOPGCPREC 71-91 (Nov. 7, 1991).  Here, the Board concludes that the RO's actions in reevaluating the disorder were appropriate in light of the evidence of record, and did not constitute a reduction because the overall level of compensation awarded for the knee disability did not change.

Having reviewed the record, the Board has further determined that higher evaluations are not for assignment.  Considering the range of motion of the Veteran's right knee, flexion has been measured, at worst, as 90 degrees.  Extension was measured as 10 degrees.  In essence, neither limitation of flexion nor extension has been compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appellate period prior to June 22, 2010.   As such, the Board finds that the Veteran's right knee disability is appropriately rated as 10 percent disabling under the criteria for degenerative arthritis.  Moreover, the evidence does not reflect ankylosis which would allow a higher or separate evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for this period is appropriate.  

The Veteran is also in receipt of separate evaluations for his left knee disability, with a 20 percent evaluation for osteoarthritis and a 10 percent evaluation for instability due to muscle strain.  Regarding the evaluation of osteoarthritis of the left knee, the Board observes that the basis of this evaluation is limitation of flexion.  However, the Board notes that, at worst, flexion of the Veteran's left knee has been measured as 70 degrees, and that such is not compensable under the criteria for limitation of flexion of the knee.  

Accordingly, the Board finds that osteoarthritis with limitation of flexion is appropriately rated as no more than 10 percent disabling.  

However, the Board also observes that in January 2009, the Veteran had left knee pain at 20 degrees of extension, objectively demonstrating functional limitation at that point.  As such, the Board finds that a 30 percent evaluation is warranted for osteoarthritis with limitation of extension of the left knee.  The Board has also concluded that evaluations higher than 20 percent for limitation of flexion and 30 percent for limitation of extension of the left knee are not warranted.  In that regard the Board observes that the evidence does not reflect additional functional limitation or ankylosis which would allow a higher or separate evaluation under the criteria pertinent to evaluation of such disability.  Accordingly, the Board finds that the evaluation currently in place for left knee limitation of flexion, and the newly assigned 30 percent evaluation for limitation of extension, are appropriate.  

With regard to the evaluation of instability of the knees, the Board observes that in August 2010 the Veteran was noted to have mild laxity of the right knee ligaments.  There is otherwise no indication of instability or laxity that would warrant a higher evaluation.  The Board acknowledges the Veteran's argument that his legs have given way on numerous occasions; however, those symptoms have been associated by health care specialists with complications of peripheral neuropathy or his spinal cord injury rather than instability of his knees.  Objectively, there is no evidence of more than mild laxity of the right knee.   In this regard, the Board finds the conclusions of competent health care specialists, which are based on the results of physical examination and diagnostic studies, to be the most probative evidence of record regarding the underlying etiology of his complaints.  As such, a higher evaluation under diagnostic code 5257 is not applicable.

With respect to both knees, the Board accepts that, throughout the period in question, the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee.  In summary, the Board finds that the objective evidence does not show limitation of motion to the degree that would warrant higher evaluations.

In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for this disability are appropriate.

	 Depression

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011), a 100 percent evaluation is provided for depression where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  

Careful review of the record has led the Board to conclude that an evaluation in excess of 50 percent is not warranted.  In that regard, the Board observes that the Veteran has reported mood disturbance.  The September 2009 VA examiner noted that the Veteran was well oriented and had logically thought processes.  He noted considerable depression.  However, the June 2011 examiner considered the Veteran's symptoms and concluded that impairment in social and occupational functioning was mild.  He also stated that depression did not appear to be debilitating.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experiences reduced reliability and productivity due to those symptoms.

Moreover, while the Board accepts that the Veteran's depression has effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  The Board again observes that the VA examiner concluded that the Veteran's symptoms caused mild impairment.  In that regard, mental status examination revealed that the Veteran's thought process unremarkable, with no evidence of thought disorder.  He denied suicidal and homicidal ideation.  No inappropriate, obsessive, or ritualistic behavior has been documented.  Memory, insight, and judgment are essentially intact.  In short, the greater weight of lay and medical evidence is against finding that a schedular evaluation in excess of 50 percent are met as his disabilities is not shown to be so severe as to result in deficiencies in most areas.  The evidence also does not demonstrate the specific symptoms listed as examples under the criteria for a 70 percent evaluation, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.

	Skin 

The Veteran's verruca vulgaris is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, diagnostic code 7819, for benign skin neoplasms.  This code directs that such be rated as disfigurement of the head, face, or neck (diagnostic code 7800), scars (diagnostic codes 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 , were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for increase in February 2006.  Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable. 

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118 , Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118 , Diagnostic Code 7802. Scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separated rated and combined in accordance with § 4.25 of this part. 38 C.F.R. § 4.118 , Diagnostic Code 7802, Note 1. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118 , Diagnostic Code 7803. 

Diagnostic Code 7804. This criteria provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7805. 

Having considered the foregoing, the Board concludes that a compensable evaluation is not warranted.  The medical evidence demonstrates no functional limitation associated with this disability.  Examinations have shown no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or abnormal texture.  In essence, no functional impairment has been attributed to this disability.  As such, the currently assigned noncompensable rating for this disability is appropriate. 

The preponderance of evidence is against the Veteran's claim for increase.  Accordingly, the claim is denied. 
	
	Tinnitus 

The veteran has requested an increased evaluation for tinnitus, which is currently evaluated as 10 percent disabling.  The RO denied the veteran's request because under diagnostic code 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87 , Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

      
Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a bladder disability is denied.

Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis with limitation of motion is denied.

Entitlement to an evaluation in excess of right knee osteoarthritis with instability is denied.

Entitlement to an evaluation in excess of 20 percent for left knee osteoarthritis (based on limitation of flexion) is denied.

Entitlement to a separate 30 percent evaluation for left knee osteoarthritis based on limitation of extension is granted, subject to the controlling regulations applicable to the payment of monetary awards. 

Entitlement to an evaluation in excess of 10 percent for instability of the left knee is denied.

Entitlement to an initial evaluation in excess of 50 percent for depression is denied.

Entitlement to a compensable rating for verruca vulgaris of the left hand is denied.

Entitlement to a compensable rating for verruca vulgaris of the right hand is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  The Board observes that the Veteran meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Moreover, in the decision above, the Board also granted a higher evaluation for the Veteran's left knee disability.  In consideration of that grant, the Board finds that an additional examination is warranted to determine whether the Veteran's service-connected disabilities render him unemployable.  

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for an appropriate VA examination or examinations to clarify whether his service-connected disabilities, either separately or in conjunction, render him unable to work.  The claims file should be forwarded to the examiner(s) for review.  The examiner(s) should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report(s).  

The examiner(s) should discuss how the Veteran's service-connected disabilities impact his employment and, and indicate whether these disabilities render him unable to secure or maintain substantially gainful employment.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


